Citation Nr: 1600333	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-330 10	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2015. A copy of the hearing transcript is of record. 

At his hearing, the Veteran testified that he had service in the Coast Guard Auxiliary from 2003 to 2013.  The Board notes that this is not active military service within the meaning of 38 U.S.C.A. § 101.  That is, when Congress passed the Auxiliary and Reserve Act of 1941, it designated the "Reserve" as a military branch of the active service, while the civilian section, formerly referred to as the Coast Guard Reserve, became the "Auxiliary" under title 14, chapter 23 of the United States Code.  This civilian service cannot serve as a basis for VA benefits.

In addition, in correspondence dated September 2015, the Veteran inquired about obtaining a hearing aid.  He is advised that, as a veteran, he may seek treatment at a VA medical center.

This appeal has been processed through the electronic Veterans Benefit Management System (VBMS), and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an April 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's identified private treatment records have been obtained and associated with the claims file. The only service records obtained were the Veteran's discharge documents and March 1946 separation physical examination report. VA attempted to obtain additional service treatment records; however, an April 2010 response to the request for these records indicates that they were lost in a 1973 fire at the National Personnel Records Center. The Veteran was notified of this in August 2010, and was asked to provide additional information to assist in reconstructing his service treatment records, or provide his own copies if he had any in his possession. An additional notice was sent in September 2010. However, insufficient information was obtained, and VA formally found that the records were unavailable in a September 2010 memorandum. 

The Veteran testified at the Board hearing that he had consulted with a private audiologist in either 1947 or 1948 but that he never obtained any health care through the VA. The Veteran indicated that he had no copies of these private records. 

The Veteran was also provided with a VA examination that contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and provided opinions regarding the etiology of the Veteran's claimed condition. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding VLJ duly explained the issue identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).  

The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

With respect to element (1), a current disability, an October 2010 VA examination documented bilateral hearing loss for VA purposes. See 38 C.F.R. § 3.385. A private hearing loss examination from May 2010 also documents hearing loss for VA purposes. Therefore, element (1) has been satisfied. 

With respect to element (2), in-service incurrence of a disease or injury, the Veteran competently testified that he was exposed to acoustic trauma as a medical technician operating on the front lines of combat near both artillery units and mortar pits in Okinawa. See Hearing Transcript, pp. 3-5. The Veteran's Separation Qualification Record also documents his service as a medical technician in Okinawa. Therefore, element (2) has been satisfied. As discussed above, however, the Veteran's service treatment records are not available for review, and therefore there are no specific findings from service. 

Element (3) of service connection requires a nexus between the current condition and the Veteran's military service. The Veteran was examined in October 2010 for hearing loss.   The examiner noted the absence of in-service audiological reports. The examiner noted that the Veteran had a minimal amount of exposure to intermittent combat noise while in the military. The examiner noted that the Veteran also worked at a machine shop for 4-5 years after military service although he reported minimal noise exposure in that environment. The examiner also noted that the Veteran was 88 years of age at the time of his examination. Based on this evidence, the examiner opined that it was less likely than not that the Veteran's condition was caused by or a result of military noise exposure but instead by outside factors such as aging and post-military noise exposure. 

A medical opinion must support its conclusion with an analysis the Board can consider and weight against other evidence in the record. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only date and conclusions is accorded no weight). 

In this regard, the October 2010 VA examiner examined the Veteran, and provided a medical opinion with rationale and reasoned analysis.  To the extent that the Veteran has attributed the etiology of his hearing loss to service, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, linking hearing loss to noise exposure in service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board notes that hearing loss is an organic disease of the nervous system, and is therefore a "chronic" condition. See 38 C.F.R. § 3.309(a). Claims for chronic conditions listed in 38 C.F.R. § 3.309(a) benefit from a somewhat more relaxed evidentiary standard. Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b) . In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

The requirement of showing a continuity of symptomatology after service is a "second route by which an appellant can establish service connection for a chronic disease" under subsection 3.303(b). Walker, supra.  Significantly, a showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology." Id. 

The Board has considered the Veteran's statements that he experienced hearing loss about a year and a half after returning from Okinawa. The Board notes that the Veteran stated at the hearing that he went to an audiologist in either 1947 or 1948 who indicated that his hearing loss was not "too bad yet" and he was not prescribed with a hearing aid. See Hearing Testimony, P.2. The Board notes that the Veteran indicated that he did not notice ongoing problems until his wife began to notice his hearing difficulties about six years prior to the hearing. The Board notes that there is no evidence of statements indicating deteriorating hearing from 1948 until at least 2004.  Therefore, a credible continuity of symptomatology has not been established.

The preponderance of evidence is against finding that the Veteran has bilateral hearing loss etiologically related to active service. The appeal is accordingly denied. In making this determination, the Board has carefully considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 



ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


